DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed on 09/20/2021 has been entered. No claims have been amended, added or canceled, and claims 1-20 are pending. 

Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered and are not persuasive.  
Applicant argues on p. 11-12 that the context of the claim 1, transmitting a service discovery request to a DNS-SD M2M Service Discovery Function (MSDF) server on a condition that a network address of an M2M server offering a desired type of service is not known, is different than the context of cited reference Scahill et al. (US 20120036233), hereafter Scahill, which discusses populating a signature data store with device signatures to match a device’s presence on a LAN with its signature on the LAN. Applicant argues that the web application making an HTTP JSON request for an IP of a phone from a DAS in Scahill is not the same as transmitting a service discovery request to a DNS-SD M2M Service Discovery Function (MSDF) server. Applicant further argues that Scahill does not disclose transmitting the request on a condition that a network address of the M2M server offering the service is not known, as in claim 1.
Examiner has carefully considered Applicant’s argument and respectfully disagrees. The claim language calls for transmitting a request to a server offering a type of service, on the condition the server network address is not known. Examiner finds that the user device is making a request for a type of service, and relies on para. para. 0157, where the user requests browser in device to navigate to enabled web application, where the web application is the service discovery request. Next, the claim calls for the request to be transmitted to a MSDF server. Examiner relies on para. 0159, where the request is made to a Dynamic Addressing Server (DAS), which Examiner corresponds to the MSDF server. 
Scahill does disclose populating and storing a device signature (see para. 0154-0155), the claim calls for an unknown network address of the M2M server. Scahill discloses a private IP assigned to the phone providing the web-enabled service (see para. 0159 and 0164) which is then used for the user to use an enabled web application. 
Lastly, the Examiner has correlated the phone with the M2M server as the phone facilitates the enabled web application for the user.Therefore, Examiner finds that Scahill discloses the claim limitation of transmitting a service discovery request to a DNS-SD M2M Service Discovery Function (MSDF) server on a condition that a network address of an M2M server offering a desired type of service is not known.

Applicant argues on p. 13 that the network type (e.g. WiFi, USB, Bluetooth, etc.) in Scahill is not in the request, but a prompt by the web application after the request.
Examiner has carefully considered Applicant’s argument and respectfully disagrees. The claim language calls for a type of protocol that the WTRU supports, and Examiner has found support in at least para. 0161 of Scahill where the different network types of the phone (e.g. Wifi, USB, Bluetooth). As different network types use different protocols, Examiner finds that the type of protocol is disclosed by Scahill. Furthermore, in para. 0161, the user is asked to select which network type, and the Examiner finds that the ability to select which network type corresponds to the supported protocol types being sent in a request. Otherwise, the user may not be asked if the phone and requesting device (i.e., WTRU) are visible each other and which network type should be selected, thereby indicating that the requesting device can support Wifi, USB, Bluetooth. Therefore, Examiner finds that Scahill discloses the protocol type/network type is in the request.
Examiner’s response applies equally to all independent claims and their dependent claims.


 on a condition that a network address of an M2M server offering a desired type of service is not known ([0157] where the address is unknown as the private IP address must be generated and sent to the mobile user in a response), wherein the request comprises the desired type of M2M service and a type of protocol that the WTRU supports ([0157] where the type of service is the web application, and the type of network (i.e., WiFi, USB, Bluetooth, would correspond to a type of protocol that the WTRU supports).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 4, 10, 11, 13: 
Claims 1, 2, 4, 10, 11, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sundaram et al. (US 20120047558), hereafter Sundaram, and further in view of Scahill et al. (US 20120036233), hereafter Scahill, and Rafnsson (US 7293021), hereafter Rafnsson.
Regarding claim 1, Sundaram discloses a method of accessing services ([Abstract] see method), implemented by a wireless transmit/receive unit (WTRU), the method comprising: 
	transmitting a bootstrap request to a machine to machine (M2M) service provider, wherein the request includes subscription information ([0104] where the M2M device sends a Bootstrap Request to the M2MO (which Examiner corresponds with the service provider), see subscription establishment); 
	receiving a response from the M2M service provider that includes security credentials and information for bootstrapping with a service capability layer (SCL) ([0104] see bootstrap response, see facilitation for bootstrapping the security credentials, [0105] see permanent security credentials, and see service registration parameters, which correspond with information for bootstrapping with a SCL, [0131] also see M2M service parameters).
However, Sundaram does not explicitly disclose transmitting a service discovery request to a domain name system-based service discovery (DNS-SD) DNS-SD M2M service discovery function (MSDF) server on a condition that a network address of an M2M server offering a desired type of service is not known, wherein the request comprises the desired type of M2M service and a type of protocol that the WTRU supports; and receiving SCL discovery records from the DNS-SD MSDF server in response to the service discovery request.
However, Scahill, which is analogous to Sundaram because each reference discloses mobile devices seeking to request or distribute services from other devices, does disclose transmitting a service discovery request to a domain name system-based service discovery (DNS-SD) DNS-SD M2M service discovery function (MSDF) server ([0157] see User requests browser in device to  on a condition that a network address of an M2M server offering a desired type of service is not known ([0159, 0164] where the address is unknown as the private IP address must be generated and sent to the mobile user in a response), wherein the request comprises the desired type of M2M service and a type of protocol that the WTRU supports ([0157] where the type of service is the web application, and [0161] the type of network (i.e., WiFi, USB, Bluetooth, would correspond to a type of protocol that the requesting device (i.e., WTRU) supports).
Sundaram and Scahill (hereafter Sundaram-Scahill) are analogous art because each reference discloses mobile devices seeking to request or distribute services from other devices.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Sundaram system of authenticating user devices along with M2M service subscriptions with assigning private IP addresses to enable mobile web-service providers to be contacted by other mobile devices for services, as in the Scahill system. The motivation to combine would be to mitigate limitations imposed by Dynamic DNS (DDNS) such as reducing the probability of an outdated DNS update resulting from a high frequency of DNS updates, as taught by Scahill ([0041)]. 

However, the combination of Sundaram-Scahill does not explicitly disclose receiving SCL discovery records from the DNS-SD MSDF server in response to the service discovery request. 
However, Rafnsson, which is analogous to Sundaram-Scahill as each reference discloses service discovery, does disclose receiving SCL discovery records from the DNS-SD MSDF server in response to the service discovery request ([Col. 7, lin. 36-40, see service discover request, [Col. 8, lin. 21-25] see one or more lists of services meeting context requirements of client application, which corresponds with SCL discovery records, see UDDI type registries, which correspond with DNS-SD MSDF server).
Sundaram-Scahill and Rafnsson (hereafter Sundaram-Scahill-Rafnsson) are analogous art because each reference discloses application service discovery.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Sundaram-Scahil system of authenticating user devices along with M2M service subscriptions with using client application context to return list of applicable services, as in the Rafnsson system. The motivation to combine would be make easy for client applications to implement service discovery, such as based on type or a filter, as taught by Rafnsson ([Col. 8, lin. 33-44)]. 

Regarding claim 10, Sundaram discloses a wireless transmit/receive unit (WTRU) comprising ([0022] see mobile device, [0141] see wireless network): 	
a processor; a receiver; and a transmitter ([0022] see mobile device, [0141] see wireless network); wherein: 
	the processor and the transmitter are configured to transmit a bootstrap request to a machine to machine (M2M) service provider, wherein the request includes subscription information ([0104] where the M2M device sends a Bootstrap Request to the M2MO (which Examiner corresponds with the service provider), see subscription establishment); 
	the processor and the receiver are configured to receive a response from the M2M service provider that includes security information and information for bootstrapping with a service capability layer (SCL) information ([0104] see bootstrap response, see facilitation for bootstrapping the security credentials, [0105] see permanent security credentials, and see service registration parameters, which correspond with information for bootstrapping with a SCL, [0131] also see M2M service parameters).
However, Sundaram does not explicitly disclose the processor and the transmitter are configured to transmit a service discovery request to a domain name system-based service discovery (DNS-SD) DNS-SD machine to machine (M2M) service discovery function (MSDF) server on a condition that a network address of an M2M server offering a desired type of service is not known, wherein the request comprises the desired type of M2M service and a type of protocol that the WTRU supports; and the processor and the receiver are configured to receive SCL discovery records from the DNS-SD MSDF server in response to the service discovery request. 
Scahill, which is analogous to Sundaram because each reference discloses mobile devices seeking to request or distribute services from other devices, does disclose the processor and the transmitter are configured to transmit a service discovery request to a domain name system-based service discovery (DNS-SD) DNS-SD machine to machine (M2M) service discovery function (MSDF) server ([0157] see User requests browser in device to navigate to enabled web application, where the web application is the service discovery request, [0159] where the request is made to the Dynamic Addressing Server (DAS), which Examiner corresponds to a (DNS-SD) DNS-SD M2M service discovery function (MSDF) server) on a condition that a network address of an M2M server offering a desired type of service is not known ([0159, 0164] where the address is unknown as the private IP address must be generated and sent to the mobile user in a response), wherein the request comprises the desired type of M2M service and a type of protocol that the WTRU supports ([0157] where the type of service is the web application, and [0161] the type of network (i.e., WiFi, USB, Bluetooth, would correspond to a type of protocol that the requesting device (i.e., WTRU) supports).
Sundaram and Scahill (hereafter Sundaram-Scahill) are analogous art because each reference discloses mobile devices seeking to request or distribute services from other devices.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Sundaram system of authenticating user devices along with M2M service subscriptions with assigning private IP addresses to enable mobile web-service providers to be contacted by other mobile devices for services, as in the Scahill system. The motivation to combine would be to mitigate limitations imposed by Dynamic DNS (DDNS) such as reducing the probability of an outdated DNS update resulting from a high frequency of DNS updates, as taught by Scahill ([0041)]. 

However, the combination of Sundaram-Scahill does not explicitly disclose the processor and the receiver are configured to receive SCL discovery records from the DNS-SD MSDF server in response to the service discovery request.
However, Rafnsson, which is analogous to Sundaram-Scahill as each reference discloses service discovery, does disclose the processor and the receiver are configured to receive SCL discovery records from the DNS-SD MSDF server in response to the service discovery request .
Sundaram-Scahill and Rafnsson (hereafter Sundaram-Scahill-Rafnsson) are analogous art because each reference discloses application service discovery.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Sundaram-Scahil system of authenticating user devices along with M2M service subscriptions with using client application context to return list of applicable services, as in the Rafnsson system. The motivation to combine would be make easy for client applications to implement service discovery, such as based on type or a filter, as taught by Rafnsson ([Col. 8, lin. 33-44)]. 

Regarding claim 2, the combination of Sundaram-Scahill-Rafnsson discloses the features of claim 1, as discussed above. However, Sundaram-Scahill do not explicitly disclose further comprising: transmitting a service discovery request including information for querying a record database to determine matching SCL discovery records; and receiving a service discovery response including a service discovery function record list that matches queries in the service discovery request.
However, in an analogous art, Rafnsson, which is analogous art because each reference disclose service discovery systems, discloses further comprising: 
transmitting a service discovery request including information for querying a record database to determine matching SCL discovery records ([Col. 7, lin. 36-40, see service discover request, [Col. 8, lin. 21-25] see one or more lists of services meeting context requirements of client application, which corresponds with matching SCL discovery records, see UDDI type registries, which correspond with a record database); and 
receiving a service discovery response including a service discovery function record list that matches queries in the service discovery request ([Col. 8, lin. 21-25] see one or more lists of services meeting context requirements of client application, which corresponds with matching SCL discovery records, see UDDI type registries, which correspond with a record database).
Sundaram-Scahill and Rafnsson (hereafter Sundaram-Scahill-Rafnsson) are analogous art because each reference discloses application service discovery.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Sundaram-Scahil system of authenticating user devices along with M2M service subscriptions with using client application context to return list of applicable services, as in the Rafnsson system. The motivation to combine would be make easy for client applications to implement service discovery, such as based on type or a filter, as taught by Rafnsson ([Col. 8, lin. 33-44)]. 

Regarding claim 4, the combination of Sundaram-Scahill-Rafnsson discloses the features of claim 1, as discussed above. However, Sundaram-Scahill do not explicitly disclose further comprising: transmitting an SCL discovery request; and receiving an SCL discovery response which includes SCL discovery results.
However, in an analogous art, Rafnsson, which is analogous art because each reference disclose service discovery systems, discloses further comprising: 
transmitting an SCL discovery request ([Col. 7, lin. 36-40, see SCL discovery request, [Col. 8, lin. 21-25] see one or more lists of services meeting context requirements of client application, which corresponds with matching SCL discovery records); and 
receiving an SCL discovery response which includes SCL discovery results ([Col. 8, lin. 21-25] see one or more lists of services meeting context requirements of client application, which corresponds with SCL discovery results).
Sundaram-Scahill and Rafnsson (hereafter Sundaram-Scahill-Rafnsson) are analogous art because each reference discloses application service discovery.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Sundaram-Scahil system of authenticating user devices along with M2M service subscriptions with using client application context to return list of applicable services, as in the Rafnsson system. The motivation to combine would be make easy for client applications to implement service discovery, such as based on type or a filter, as taught by Rafnsson ([Col. 8, lin. 33-44)]. 

Regarding claim 11, the combination of Sundaram-Scahill-Rafnsson discloses the features of claim 10, as discussed above. However, Sundaram-Scahill do not explicitly disclose wherein: the processor and the transmitter are configured to transmit a service discovery request including information for querying a record database to determine matching SCL discovery records; and the processor and the receiver are configured to receive an SCL discovery response including a service discovery function record list that matches queries in the service discovery request.
However, Rafnsson, which is analogous to Sundaram-Scahill as each reference discloses service discovery, does disclose wherein: 
the processor and the transmitter are configured to transmit a service discovery request including information for querying a record database to determine matching SCL discovery records ([Col. 7, lin. 36-40, see service discover request, [Col. 8, lin. 21-25] see one or more lists of services meeting context requirements of client application, which corresponds with matching SCL discovery records, see UDDI type registries, which correspond with a record database); and 
the processor and the receiver are configured to receive an SCL discovery response including a service discovery function record list that matches queries in the service discovery request ([Col. 8, lin. 21-25] see one or more lists of services meeting context requirements of client application, which corresponds with matching SCL discovery records, see UDDI type registries, which correspond with a record database).
Sundaram-Scahill and Rafnsson (hereafter Sundaram-Scahill-Rafnsson) are analogous art because each reference discloses application service discovery.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Sundaram-Scahil system of authenticating user devices along with M2M service subscriptions with using client application context to return list of applicable services, as in the Rafnsson system. The motivation to combine would be make easy for client applications to implement service discovery, such as based on type or a filter, as taught by Rafnsson ([Col. 8, lin. 33-44)]. 

Regarding claim 13, the combination of Sundaram-Scahill-Rafnsson discloses the features of claim 10, as discussed above. However, Sundaram-Scahill do not explicitly disclose wherein: the 
However, Rafnsson, which is analogous to Sundaram-Scahill as each reference discloses service discovery, does disclose wherein: 
the processor and the transmitter are configured to transmit an SCL discovery request ([Col. 7, lin. 36-40, see SCL discovery request, [Col. 8, lin. 21-25] see one or more lists of services meeting context requirements of client application, which corresponds with matching SCL discovery records); and 
the processor and the receiver are configured to receive an SCL discovery response which includes SCL discovery results ([Col. 8, lin. 21-25] see one or more lists of services meeting context requirements of client application, which corresponds with SCL discovery results).
Sundaram-Scahill and Rafnsson (hereafter Sundaram-Scahill-Rafnsson) are analogous art because each reference discloses application service discovery.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Sundaram-Scahil system of authenticating user devices along with M2M service subscriptions with using client application context to return list of applicable services, as in the Rafnsson system. The motivation to combine would be make easy for client applications to implement service discovery, such as based on type or a filter, as taught by Rafnsson ([Col. 8, lin. 33-44)]. 

Claims 9 and 18-20: 
Claims 9, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sundaram et al. (US 20120047558), Scahill et al. (US 20120036233), and Rafnsson (US 7293021), hereafter Sundaram-Scahill-Rafnsson, and further in view of Venigalla (US 6766361).
Regarding claim 9, the combination of Sundaram-Scahill-Rafnsson discloses the features of claim 1, as discussed above. However, Sundaram-Scahill-Rafnsson do not explicitly disclose further comprising: transmitting a service provider discovery request including an M2M service class parameter; and receiving a service provider discovery response.
Venigalla, which is analogous art because each reference disclose machine to machine service discovery systems, discloses further comprising: 
transmitting a service provider discovery request including an M2M service class parameter ([Col. 5, lin. 51-54], where the visitor machine corresponds to an issuer, and the host corresponds to the service provider, and [Col. 7, lin. 43-48], where the visitor machines discovering and identifying the host correspond performing a discovery procedure to discover (i.e., identify) the host, and [Col. 8, lin. 42-44], where the visitor sends a message requesting an access schema from the host, where the access schema corresponds to a service class parameter); and 
receiving a service provider discovery response ([Col. 8, lin. 48-49] where the host (service provider) responds with its schema).
Sundaram-Scahill-Rafnsson and Venigalla (hereafter Sundaram-Scahill-Rafnsson-Venigalla) are analogous art because each reference disclose machine to machine service discovery systems.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Sundaram-Scahill-Rafnsson system of authenticating user devices along with M2M service subscriptions with visitor machines to initiate discovery or pull information from a host, as in the Venigalla system. The motivation to combine would be to allow concurrent bidirectional interactives between visitors and hosts in a qualification and trust-free manner, as taught by Venigalla (Venigalla, [Col. 5, lin. 53-60]). 

Regarding claim 18, the combination of Sundaram-Scahill-Rafnsson discloses the features of claim 10, as discussed above. However, Sundaram-Scahill-Rafnsson do not explicitly disclose wherein: the processor and the transmitter are configured to transmit a service provider discovery request including a M2M service class parameter; and the processor and the receiver are configured to receive a service provider discovery response.
However, in an analogous art, Venigalla, which is analogous art because each reference disclose machine to machine service discovery systems, discloses wherein: 
the processor and the transmitter are configured to transmit a service provider discovery request including a M2M service class parameter ([Col. 5, lin. 51-54], where the visitor machine ; and 
the processor and the receiver are configured to receive a service provider discovery response ([Col. 8, lin. 48-49] where the host (service provider) responds with its schema).
Sundaram-Scahill-Rafnsson and Venigalla (hereafter Sundaram-Scahill-Rafnsson-Venigalla) are analogous art because each reference disclose machine to machine service discovery systems.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Sundaram-Scahill-Rafnsson system of authenticating user devices along with M2M service subscriptions with visitor machines to initiate discovery or pull information from a host, as in the Venigalla system. The motivation to combine would be to allow concurrent bidirectional interactives between visitors and hosts in a qualification and trust-free manner, as taught by Venigalla (Venigalla, [Col. 5, lin. 53-60]). 

Regarding claim 19, the combination of Sundaram-Scahill-Rafnsson discloses the features of claim 18, as discussed above. However, Sundaram-Scahill-Rafnsson do not explicitly disclose wherein: the processor and the transmitter are configured to transmit a service provider discovery request including information to query a record database to determine matching service provider discovery records; and the processor and the receiver are configured to receive a service provider discovery response including a service discovery function record list that matches queries in the service provider discovery request.
However, in an analogous art, Venigalla, which is analogous art because each reference disclose machine to machine service discovery systems, discloses wherein: 
the processor and the transmitter are configured to transmit a service provider discovery request including information to query a record database to determine matching service provider discovery records (“…to enable visitor machines (running 3.sup.rd party applications) to passively discover or "pull" information from host 72.” [Col. 5, lin. 51-54], where the host corresponds to the service message requesting an access schema from the host, step 100. The visitor may have predefined knowledge of the host, or may identify the host through a search engine or a trial search at a preferred URL such as xml.acme.com.” [Col. 7, lin. 43-48], where requesting an access schema corresponds to a first discovery procedure); and 
the processor and the receiver are configured to receive a service provider discovery response including a service discovery function record list that matches queries in the service provider discovery request (“Once the request is received at step 100, the host machine responds to the request with its access schema, step 104.” [Col. 8, lin. 47-49]).
Sundaram-Scahill-Rafnsson and Venigalla (hereafter Sundaram-Scahill-Rafnsson-Venigalla) are analogous art because each reference disclose machine to machine service discovery systems.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Sundaram-Scahill-Rafnsson system of authenticating user devices along with M2M service subscriptions with visitor machines to initiate discovery or pull information from a host, as in the Venigalla system. The motivation to combine would be to allow concurrent bidirectional interactives between visitors and hosts in a qualification and trust-free manner, as taught by Venigalla (Venigalla, [Col. 5, lin. 53-60]). 

Regarding claim 20, the combination of Sundaram-Scahill-Rafnsson discloses the features of claim 19, as discussed above. However, Sundaram-Scahill-Rafnsson do not explicitly disclose wherein: the processor is configured to select at least one service provider from the service discovery function record list to bootstrap with.
However, in an analogous art, Venigalla, which is analogous art because each reference disclose machine to machine service discovery systems, discloses wherein: 
the processor is configured to select at least one service provider from the service discovery function record list to bootstrap with (“The XML Machine Access Schema Server 72 is accessible using a well-known destination URL for boot strapping (e.g., XML.HOST.COM). Server 72 provides a structured methodology for retrieving XML based structured content.” [Col. 5, lin. 62-64]).
Sundaram-Scahill-Rafnsson and Venigalla (hereafter Sundaram-Scahill-Rafnsson-Venigalla) are analogous art because each reference disclose machine to machine service discovery systems.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Sundaram-Scahill-Rafnsson system of authenticating user devices along with M2M service subscriptions with visitor machines to initiate discovery or pull information from a host, as in the Venigalla system. The motivation to combine would be to allow concurrent bidirectional interactives between visitors and hosts in a qualification and trust-free manner, as taught by Venigalla (Venigalla, [Col. 5, lin. 53-60]). 

Claims 3, 5, 6, 12, 14, and 15:
Claims 3, 5, 6, 12, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sundaram et al. (US 20120047558), Scahill et al. (US 20120036233), and Rafnsson (US 7293021), hereafter Sundaram-Scahill-Rafnsson, and further in view of Lu et al. (US 20130336222), hereafter Lu.
Regarding claim 3, the combination of Sundaram-Scahill-Rafnsson discloses the features of claim 2, as discussed above. However, Sundaram-Scahill-Rafnsson do not explicitly disclose wherein the service discovery function record list includes a plurality of SCL addresses, the method further comprising: transmitting an SCL discovery request to a known resource to discover a uniform resource identifier (URI) of each of the SCL addresses that do not indicate a full URI path to an SCL located on a host; receiving an SCL discovery response from the known resource including the discovered URI; and selecting at least one SCL from the service discovery function record list to bootstrap with.
However, in an analogous art, Lu, which is analogous art because each reference disclose machine to machine service discovery systems, discloses wherein the service discovery function record list includes a plurality of SCL addresses (“The hosting SCL may be the SCL where the addressed (e.g., actual) resource resides. An announced-to SCL may be an SCL that comprises the announced resource. A resource may be announced to multiple SCLs. In the context of resource discovery, a "link" may be an " URI" or a "collection of attributed resource references." [0080]), the method further comprising: 
transmitting an SCL discovery request to a known resource to discover a uniform resource identifier (URI) of each of the SCL addresses that do not indicate a full URI path to an SCL located on a host (“For example, the issuer may send the request to the first entity in order to announce resources to other SCL's. The first entity may create a representation of the resource. The representation may be referred to as an announced resource. The announced resource may include one or more of the following: a search string, an attribute, or a URI of the resource upon which the representation is based. The first entity may send an announce resource request to a second entity (e.g., an announced-to SCL), which may be registered with the first entity.” [0070]); 
receiving an SCL discovery response from the known resource including the discovered URI (“The first entity may determine that the second entity is an entity to announce to based on accessibility of the resource. The first entity may post the resource to the second entity under a known Uniform Resource Identifier ( URI). The first entity may send a second response to the issuer indicating that the second entity created the resource (e.g., after receiving the first response). The first entity may determine a plurality of SCL's to announce to. The first entity may be connected to many SCL's and may choose the plurality as a subset of the many SCL's based on security restraints, access control, etc.” [0071]); and 
selecting at least one SCL from the service discovery function record list to bootstrap with (“the SCL-1 or application, (e.g., issuer), may send a communication to access a resource to the SCL-2 (e.g., local SCL). In response, the SCL-2 may check the request and may check a next SCL if it does not have the resource. In such a case, SCL-2 may send a communication to access the resource to the SCL-3 (e.g., announced-to SCL). If SCL-3 has the announced resource, it may send an access resource communication to the SCL-4 (e.g., hosting SCL). The hosting SCL may check access rights, and if permitted, it may accesses the resource and respond with a success indication.” [0095]). 
Sundaram-Scahill-Rafnsson and Lu (hereafter Sundaram-Scahill-Rafnsson-Lu) are analogous art because these references disclose machine to machine service discovery systems.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Sundaram-Scahill-Rafnsson system of authenticating user devices along with M2M service subscriptions with the SCL addressing of resources, as described in the Lu Lu (Lu, 0095]). 

Regarding claim 5, the combination of Sundaram-Scahill-Rafnsson discloses the features of claim 4, as discussed above. However, Sundaram-Scahill-Rafnsson do not explicitly disclose wherein the SCL discovery request includes query strings that use sclBase attributes.
However, in an analogous art, Lu, which is analogous art because each reference disclose machine to machine service discovery systems, discloses wherein the SCL discovery request includes query strings that use sclBase attributes (“Announced-to resources may be stored under the sclBase. A purpose of announce may be for resource discovery. Having the announced resources under a centralized place may optimize resource discovery. For example, a GET request for <sclBase1>./announcedTo may retrieve the announced resources (e.g., all announced resources). If the requestor needs to get any specific announced-to resource, they may be stored under different types Announced-to resources may have search string attributes that may be used to find certain resources.” [0107]).
Sundaram-Scahill-Rafnsson and Lu (hereafter Sundaram-Scahill-Rafnsson-Lu) are analogous art because these references disclose machine to machine service discovery systems.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Sundaram-Scahill-Rafnsson system of authenticating user devices along with M2M service subscriptions with the SCL addressing of resources, as described in the Lu system. The motivation to combine would be to use the SCL addressing as a way to control access to a particular resource or service, as taught by Lu (Lu, 0095]). 

Regarding claim 6, the combination of Sundaram-Scahill-Rafnsson-Lu discloses the features of claim 5, as discussed above. However, Sundaram-Scahill-Rafnsson do not explicitly disclose wherein the SCL discovery response includes a list of SCLs that match the query strings and an absolute uniform resource identifier (URI) to an sclBase for each of the SCLs.
Lu, which is analogous art because each reference disclose machine to machine service discovery systems, discloses wherein the SCL discovery response includes a list of SCLs that match the query strings and an absolute uniform resource identifier (URI) to an sclBase for each of the SCLs (“The first entity may determine that the second entity is an entity to announce to based on accessibility of the resource. The first entity may post the announced resource to the second entity under a known Uniform Resource Identifier ( URI). The first entity may send a second response to the issuer indicating that the second entity created the announced resource (e.g., after receiving the first response). The first entity may determine a plurality of SCL's to announce to. The first entity may be connected to many SCL's and may choose the plurality as a subset of the many SCL's based on security restraints, access control, etc.” [0006]).
Sundaram-Scahill-Rafnsson and Lu (hereafter Sundaram-Scahill-Rafnsson-Lu) are analogous art because these references disclose machine to machine service discovery systems.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Sundaram-Scahill-Rafnsson system of authenticating user devices along with M2M service subscriptions with the SCL addressing of resources, as described in the Lu system. The motivation to combine would be to use the SCL addressing as a way to control access to a particular resource or service, as taught by Lu (Lu, 0095]). 

Regarding claim 12, the combination of Sundaram-Scahill-Rafnsson discloses the features of claim 11, as discussed above. However, Sundaram-Scahill-Rafnsson do not explicitly disclose wherein the service discovery function record list includes a plurality of SCL addresses, wherein: the processor and the transmitter are configured to transmit an SCL discovery request to a known resource to discover a uniform resource identifier (URI) of each of the SCL addresses that do not indicate a full URI path to an SCL located on a host; the processor and the receiver are configured to receive an SCL discovery response from the known resource including the discovered URI; and the processor is configured to select at least one SCL from the service discovery function record list to bootstrap with.
However, in an analogous art, Lu, which is analogous art because each reference disclose machine to machine service discovery systems, discloses wherein the service discovery function record list includes a plurality of SCL addresses (“The hosting SCL may be the SCL where the addressed (e.g., actual) resource resides. An announced-to SCL may be an SCL that comprises the announced resource. A resource may be announced to multiple SCLs. In the context of resource discovery, a "link" may be an " URI" or a "collection of attributed resource references." [0080]), wherein: 
the processor and the transmitter are configured to transmit an SCL discovery request to a known resource to discover a uniform resource identifier (URI) of each of the SCL addresses that do not indicate a full URI path to an SCL located on a host host (“For example, the issuer may send the request to the first entity in order to announce resources to other SCL's. The first entity may create a representation of the resource. The representation may be referred to as an announced resource. The announced resource may include one or more of the following: a search string, an attribute, or a URI of the resource upon which the representation is based. The first entity may send an announce resource request to a second entity (e.g., an announced-to SCL), which may be registered with the first entity.” [0070]); 
the processor and the receiver are configured to receive an SCL discovery response from the known resource including the discovered URI (“The first entity may determine that the second entity is an entity to announce to based on accessibility of the resource. The first entity may post the resource to the second entity under a known Uniform Resource Identifier ( URI). The first entity may send a second response to the issuer indicating that the second entity created the resource (e.g., after receiving the first response). The first entity may determine a plurality of SCL's to announce to. The first entity may be connected to many SCL's and may choose the plurality as a subset of the many SCL's based on security restraints, access control, etc.” [0071]); and 
the processor is configured to select at least one SCL from the service discovery function record list to bootstrap with (“the SCL-1 or application, (e.g., issuer), may send a communication to access a resource to the SCL-2 (e.g., local SCL). In response, the SCL-2 may check the request and may check a next SCL if it does not have the resource. In such a case, SCL-2 may send a communication to access the resource to the SCL-3 (e.g., announced-to SCL). If SCL-3 has the announced resource, it may send an access resource communication to the SCL-4 (e.g., hosting SCL). The hosting SCL may check .
Sundaram-Scahill-Rafnsson and Lu (hereafter Sundaram-Scahill-Rafnsson-Lu) are analogous art because these references disclose machine to machine service discovery systems.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Sundaram-Scahill-Rafnsson system of authenticating user devices along with M2M service subscriptions with the SCL addressing of resources, as described in the Lu system. The motivation to combine would be to use the SCL addressing as a way to control access to a particular resource or service, as taught by Lu (Lu, 0095]). 

Regarding claim 14, the combination of Sundaram-Scahill-Rafnsson discloses the features of claim 13, as discussed above. However, Sundaram-Scahill-Rafnsson do not explicitly disclose wherein the SCL discovery request includes query strings that use sclBase attributes.
However, in an analogous art, Lu, which is analogous art because each reference disclose machine to machine service discovery systems, discloses wherein the SCL discovery request includes query strings that use sclBase attributes (“Announced-to resources may be stored under the sclBase. A purpose of announce may be for resource discovery. Having the announced resources under a centralized place may optimize resource discovery. For example, a GET request for <sclBase1>./announcedTo may retrieve the announced resources (e.g., all announced resources). If the requestor needs to get any specific announced-to resource, they may be stored under different types Announced-to resources may have search string attributes that may be used to find certain resources.” [0107]).
Sundaram-Scahill-Rafnsson and Lu (hereafter Sundaram-Scahill-Rafnsson-Lu) are analogous art because these references disclose machine to machine service discovery systems.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Sundaram-Scahill-Rafnsson system of authenticating user devices along with M2M service subscriptions with the SCL addressing of resources, as described in the Lu Lu (Lu, 0095]). 

Regarding claim 15, the combination of Sundaram-Scahill-Rafnsson-Lu discloses the features of claim 14, as discussed above. However, Sundaram-Scahill-Rafnsson do not explicitly disclose wherein the SCL discovery response includes a list of SCLs that match the query strings and an absolute uniform resource identifier (URI) to an sclBase for each of the SCLs.
However, in an analogous art, Lu, which is analogous art because each reference disclose machine to machine service discovery systems, discloses wherein the SCL discovery response includes a list of SCLs that match the query strings and an absolute uniform resource identifier (URI) to an sclBase for each of the SCLs (“The first entity may determine that the second entity is an entity to announce to based on accessibility of the resource. The first entity may post the announced resource to the second entity under a known Uniform Resource Identifier ( URI). The first entity may send a second response to the issuer indicating that the second entity created the announced resource (e.g., after receiving the first response). The first entity may determine a plurality of SCL's to announce to. The first entity may be connected to many SCL's and may choose the plurality as a subset of the many SCL's based on security restraints, access control, etc.” [0006]).
Sundaram-Scahill-Rafnsson and Lu (hereafter Sundaram-Scahill-Rafnsson-Lu) are analogous art because these references disclose machine to machine service discovery systems.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Sundaram-Scahill-Rafnsson system of authenticating user devices along with M2M service subscriptions with the SCL addressing of resources, as described in the Lu system. The motivation to combine would be to use the SCL addressing as a way to control access to a particular resource or service, as taught by Lu (Lu, 0095]). 

Claims 7, 8, 16, and 17:
Claims 7, 8, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sundaram et al. (US 20120047558), Scahill et al. (US 20120036233), and Rafnsson (US 7293021), Sundaram-Scahill-Rafnsson, and further in view of Gupta et al. (US 20110255459), hereafter Gupta.
Regarding claim 7, the combination of Sundaram-Scahill-Rafnsson discloses the features of claim 1, as discussed above. However, Sundaram-Scahill-Rafnsson do not explicitly disclose wherein the WTRU is provisioned with a network address of a deployed domain name system (DNS) server, and wherein the WTRU is provisioned with at least one fully qualified domain name (FQDN) for hosts with available SCLs, the method further comprising: transmitting a DNS lookup request to the deployed DNS server using the network address and FQDN; and receiving a resolved network address for a corresponding SCL host.
However, in an analogous art, Gupta, which is analogous art because each reference disclose machine to machine service discovery systems, discloses wherein the WTRU is provisioned with a network address of a deployed domain name system (DNS) server (“Following establishment of the WLAN connection, the MSS 312 may discover an address of the generic WMAN services server using a domain name service ( DNS)/fully qualified domain name (FQDN). Once the address is discovered, the MSS 312 may transmit a generic service access request 424 to the generic WMAN services server 340.” [0041]), and wherein the WTRU is provisioned with at least one fully qualified domain name (FQDN) for hosts with available SCLs (“Following establishment of the WLAN connection, the MSS 312 may discover an address of the generic WMAN services server using a domain name service ( DNS)/fully qualified domain name (FQDN). Once the address is discovered, the MSS 312 may transmit a generic service access request 424 to the generic WMAN services server 340.” [0041]), the method further comprising: 
transmitting a DNS lookup request to the deployed DNS server using the network address and FQDN (“Once the address is discovered, the MSS 312 may transmit a generic service access request 424 to the generic WMAN services server 340. The generic service access request 424 may include an identification of one or more generic WMAN services requested by the MSS 312.” 0041]); and 
receiving a resolved network address for a corresponding SCL host (“Once the address is discovered, the MSS 312 may transmit a generic service access request 424 to the generic WMAN .
Sundaram-Scahill-Rafnsson and Gupta (hereafter Sundaram-Scahill-Rafnsson-Gupta) are analogous art because these references disclose machine to machine service discovery systems.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Sundaram-Scahill-Rafnsson system of system of authenticating user devices along with M2M service subscriptions with the authenticating key exchange, as described in the Gupta system. The motivation to combine would be to use the key exchange as a way to control access to a particular resource or service, as taught by Gupta (Gupta, 0028, 0031]). 

Regarding claim 8, the combination of Sundaram-Scahill-Rafnsson discloses the features of claim 1, as discussed above. However, Sundaram-Scahill-Rafnsson do not explicitly disclose wherein the WTRU is provisioned with a network address of a dynamic host configuration protocol (DHCP) server, the method further comprising: transmitting a DHCP request to the DHCP server; and receiving a response including an address of an SCL and additional SCL information.
However, in an analogous art, Gupta, discloses wherein the WTRU is provisioned with a network address of a dynamic host configuration protocol (DHCP) server (“Following authorization, at exchange 412, a DHCP request/response may be performed, at exchange 416, between the MSS 312 and the WLAN ASN 316 to obtain an IP address for the MSS 312 that may be used in communications over an IP network.” [0039]), the method further comprising: 
transmitting a DHCP request to the DHCP server (“Following authorization, at exchange 412, a DHCP request/response may be performed, at exchange 416, between the MSS 312 and the WLAN ASN 316 to obtain an IP address for the MSS 312 that may be used in communications over an IP network.” [0039]); and 
receiving a response including an address of an SCL and additional SCL information (“Following establishment of the WLAN connection, the MSS 312 may discover an address of the generic WMAN services server using a domain name service ( DNS)/fully qualified domain name (FQDN). Once the address is discovered, the MSS 312 may transmit a generic service access request 424 to the .
Sundaram-Scahill-Rafnsson and Gupta (hereafter Sundaram-Scahill-Rafnsson-Gupta) are analogous art because these references disclose machine to machine service discovery systems.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Sundaram-Scahill-Rafnsson system of system of authenticating user devices along with M2M service subscriptions with the authenticating key exchange, as described in the Gupta system. The motivation to combine would be to use the key exchange as a way to control access to a particular resource or service, as taught by Gupta (Gupta, 0028, 0031]). 


Regarding claim 16, the combination of Sundaram-Scahill-Rafnsson discloses the features of claim 10, as discussed above. However, Sundaram-Scahill-Rafnsson do not explicitly disclose wherein the WTRU is provisioned with a network address of a deployed domain name system (DNS) server, and wherein the WTRU is provisioned with at least one fully qualified domain name (FQDN) for hosts with available SCLs, wherein: the processor and the transmitter are configured to transmit a DNS lookup request to the deployed DNS server using the network address and FQDN; and the processor and the receiver are configured to receive a resolved network address for a corresponding SCL host.
However, in an analogous art, Gupta, which is analogous art because each reference disclose machine to machine service discovery systems, discloses wherein the WTRU is provisioned with a network address of a deployed domain name system (DNS) server (“Following establishment of the WLAN connection, the MSS 312 may discover an address of the generic WMAN services server using a domain name service ( DNS)/fully qualified domain name (FQDN). Once the address is discovered, the MSS 312 may transmit a generic service access request 424 to the generic WMAN services server 340.” [0041]), and wherein the WTRU is provisioned with at least one fully qualified domain name (FQDN) for hosts with available SCLs (“Following establishment of the WLAN connection, the MSS 312 may discover an address of the generic WMAN services server using a domain name service ( DNS)/fully qualified domain name (FQDN). Once the address is discovered, the MSS 312 may transmit a generic service access request 424 to the generic WMAN services server 340.” [0041]), wherein: 
the processor and the transmitter are configured to transmit a DNS lookup request to the deployed DNS server using the network address and FQDN (“Once the address is discovered, the MSS 312 may transmit a generic service access request 424 to the generic WMAN services server 340. The generic service access request 424 may include an identification of one or more generic WMAN services requested by the MSS 312.” 0041]); and 
the processor and the receiver are configured to receive a resolved network address for a corresponding SCL host (“Once the address is discovered, the MSS 312 may transmit a generic service access request 424 to the generic WMAN services server 340. The generic service access request 424 may include an identification of one or more generic WMAN services requested by the MSS 312.” [0041]).
Sundaram-Scahill-Rafnsson and Gupta (hereafter Sundaram-Scahill-Rafnsson-Gupta) are analogous art because these references disclose machine to machine service discovery systems.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Sundaram-Scahill-Rafnsson system of system of authenticating user devices along with M2M service subscriptions with the authenticating key exchange, as described in the Gupta system. The motivation to combine would be to use the key exchange as a way to control access to a particular resource or service, as taught by Gupta (Gupta, 0028, 0031]). 

Regarding claim 17, the combination of Sundaram-Scahill-Rafnsson discloses the features of claim 10, as discussed above. However, Sundaram-Scahill-Rafnsson do not explicitly disclose wherein the WTRU is provisioned with a network address of a dynamic host configuration protocol (DHCP) server, wherein: the processor and the transmitter are configured to transmit a DHCP request to the DHCP server; and the processor and the receiver are configured to receive a response including the address of an SCL and additional SCL information.
Gupta, which is analogous art because each reference disclose machine to machine service discovery systems, discloses wherein the WTRU is provisioned with a network address of a dynamic host configuration protocol (DHCP) server (“Following authorization, at exchange 412, a DHCP request/response may be performed, at exchange 416, between the MSS 312 and the WLAN ASN 316 to obtain an IP address for the MSS 312 that may be used in communications over an IP network.” [0039]), wherein: 
the processor and the transmitter are configured to transmit a DHCP request to the DHCP server (“Following authorization, at exchange 412, a DHCP request/response may be performed, at exchange 416, between the MSS 312 and the WLAN ASN 316 to obtain an IP address for the MSS 312 that may be used in communications over an IP network.” [0039]); and 
the processor and the receiver are configured to receive a response including the address of an SCL and additional SCL information (“Following establishment of the WLAN connection, the MSS 312 may discover an address of the generic WMAN services server using a domain name service ( DNS)/fully qualified domain name (FQDN). Once the address is discovered, the MSS 312 may transmit a generic service access request 424 to the generic WMAN services server 340. The generic service access request 424 may include an identification of one or more generic WMAN services requested by the MSS 312. The generic service access request 424 may be transmitted to the WLAN ASN 316 over the WLAN connection and then routed through the WAN 344 prior to being delivered to the generic WMAN services server 340 through the Rs interface.” [0041], where the address of the SCL is the address of the generic WMAN services server).
Sundaram-Scahill-Rafnsson and Gupta (hereafter Sundaram-Scahill-Rafnsson-Gupta) are analogous art because these references disclose machine to machine service discovery systems.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Sundaram-Scahill-Rafnsson system of system of authenticating user devices along with M2M service subscriptions with the authenticating key exchange, as described in the Gupta system. The motivation to combine would be to use the key exchange as a way to control access to a particular resource or service, as taught by Gupta (Gupta, 0028, 0031]). 

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH S. SOLOMON whose telephone number is (571)270-0418.  The examiner can normally be reached on 9:30am - 5:45PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J. Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/RS/             Examiner, Art Unit 2456                                                                                                                                                                                           /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456